EXHIBIT 10.2

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of this 3rd day of
June, 2016, by and between UNITED BANKSHARES, INC., a West Virginia corporation
and registered bank holding company (the “Holding Company”), UNITED BANK, a
commercial bank chartered under the laws of the Commonwealth of Virginia (the
“Bank”) and MICHAEL P. FITZGERALD (the “Executive”).

WHEREAS, the Executive was a key executive of Bank of Georgetown, a District of
Columbia chartered commercial bank; and

WHEREAS, Bank of Georgetown merged with (or will merge as of the date first
above written) and into Bank (the “Merger”) pursuant to the Agreement and Plan
of Reorganization dated November 9, 2015, by and between the Holding Company and
Bank of Georgetown (the “Merger Agreement”), and the Merger became or will
become effective at the time and in the manner set forth in the Merger Agreement
(the “Effective Time”); and

WHEREAS, it has been the desire of the Bank to have the benefit of Executive’s
continued loyalty and service from and after the Effective Time, and Bank now
desires to continue to have the benefit thereof, from and after the date of this
Agreement first above written; and

WHEREAS, the Executive wishes to continue in the employ of the Bank, subject to
the conditions set forth herein; and

WHEREAS, the Executive entered into an Employment Agreement with Bank of
Georgetown as of February 2, 2004, which Employment Agreement was amended by a
First Amendment dated December 24, 2015 (said Employment Agreement and First
Amendment are sometimes hereinafter referred to as the “Former Employment
Agreement”); and

WHEREAS, the Bank and the Executive wish to set forth the terms and conditions
for the remainder of the period of employment until its termination on June 1,
2018, and to set forth certain covenants and agreements to survive thereafter,
by Amending and Restating the Former Employment Agreement in full as set forth
herein.



--------------------------------------------------------------------------------

NOW THEREFORE WITNESSETH:

In consideration of the mutual covenants and agreements set forth herein, the
parties agree as follows:

1. Effect of Merger on This Amended and Restated Employment Agreement and on the
Former Employment Agreement. Executive and Bank, as successor by merger to Bank
of Georgetown, acknowledge and agree that, from and after the Effective Time,
this Amended and Restated Employment Agreement, upon its effective date, shall
immediately and fully, amend and restate, and fully supersede, the Former
Employment Agreement, provided that in the event that the Merger does not occur
for any reason, this Amended and Restated Employment Agreement will
automatically become null and void, and neither party shall be required to
perform any duties or obligations set forth herein.

2. Employment and Duties. The Executive shall continue to be employed by the
Bank from and after the date first above written, during the Term set forth in
Section 3, as Vice Chairman of Bank (the “Position”) on the terms and subject to
the conditions of this Agreement. Executive shall also, if so elected, serve as
Vice Chairman of the Board of Directors of the Bank and as a Director of the
Holding Company. The Executive accepts such employment and agrees to perform the
duties and responsibilities consistent with the Position. The Executive agrees
to devote the necessary time and attention to the discharge of such duties and
responsibilities relating to the Position. Although the Executive’s principal
residence is in the State of Florida, he agrees that he will make himself
available at such times as the Bank may reasonably request.

3. Term. The Term of this Agreement is effective as of the date first above
written, and will continue through June 1, 2018, (the “Term”) unless earlier
terminated as hereinafter provided.

 

2



--------------------------------------------------------------------------------

4. Compensation.

(a) Base Salary. The Bank shall pay the Executive an initial annual base salary
of Three Hundred Thousand Dollars ($300,000.00), subject to all applicable
withholdings, and subject to periodic review (at least annually) by the Board of
Directors of the Bank, the Holding Company, or its Compensation Committee or
designees, for consideration of increases (but not decreases). In reviewing
adjustments to base salary, the Board of Directors of the Bank, the Holding
Company or its Compensation Committee or designees, shall consider relevant
market data, as determined in its sole discretion, the performance of the Bank,
and the Executive’s performance. The base salary shall be paid to the Executive
in accordance with established payroll practices of the Bank (but no less
frequently than monthly).

(b) Incentive Pay. In addition to the base salary herein provided for, Executive
shall be entitled to receive incentive compensation from Holding Company or Bank
in accordance with plans adopted by their Boards of Directors, subject to
recommendations and approvals from senior management and the Bank’s Compensation
Committee, and such incentive compensation if not deferred by Executive pursuant
to any deferral election which may be available to Executive under any plan
adopted by Holding Company or Bank (if any), shall be paid with respect to
services rendered by Executive in any year no later than the fifteenth day of
the third month of the following year. Notwithstanding the foregoing, Bank and
Executive agree that Executive has not received and is not entitled to receive
any payment of incentive pay during the calendar year 2016, but shall be
entitled to receive incentive compensation from Holding Company or Bank in
accordance with plans adopted by their Boards of Directors, subject to
recommendations and approvals from senior management and the Bank’s Compensation
Committee, beginning with services provided in 2016, with payment of such
incentive pay, if any, no later than the fifteenth day of the third month of the
year next following.

(c) Retention Bonus. As an incentive for retention of Executive hereunder, the
Holding Company and Bank agree to pay to Executive as a Retention Bonus, payable
upon termination and separation from service of Executive as an employee, from
Bank and its affiliates, the sum of Seven Hundred Thirty Nine Thousand Two
Hundred Dollars ($739,200) payable in equal installments, over a period of
twenty-three months beginning thirteen months after such date of separation from
service, (all subject to Section 18,) and payable in such frequency as Base
Salary was being paid to Executive immediately prior to the date of such
termination and separation

 

3



--------------------------------------------------------------------------------

from service, all provided that such Retention Bonus shall vest on June 3, 2017
and, if the Executive shall terminate his employment without Good Reason or his
employment hereunder shall be terminated for Cause, prior to June 3, 2017, then
such Retention Bonus shall be forfeited in its entirety by Executive and no such
Retention Bonus shall be due and payable to Executive under this Agreement.

(d) Stock Compensation. The Executive shall be eligible to participate to the
extent and in the manner provided and to receive stock options, restricted
stock, stock appreciation rights or other awards under any Long-Term Incentive
Plan of the Holding Company, if any, in accordance with the terms of such plan,
as the Board of Holding Company, or the Compensation Committee of Holding
Company may determine, and which terms may be modified in the discretion of the
Board of Holding Company, or the Compensation Committee of Holding Company.
Notwithstanding the foregoing, Bank and Executive agree the Executive was not
eligible to receive such stock options, restricted stock, stock appreciation
rights or other awards in 2016, based upon services rendered in 2015, and shall
only be eligible to receive stock options, restricted stock, stock appreciation
rights or other awards of any Long-Term Incentive Plan of the Company, if any,
in accordance with the terms of such plan, as the Board of Holding Company, or
the Compensation Committee of Holding Company may determine, and which terms may
be modified in the discretion of the Board of Holding Company, during calendar
year 2016 at the earliest.

(e) Bank of Georgetown Stock Grants Prior to Effective Time. In any event, with
respect to any shares of stock of Bank of Georgetown awarded to Executive under
an incentive plan or plans, if any, of Bank of Georgetown, and vested prior to
the Effective Time, this Agreement shall have no effect on (i) the ownership
rights, if any, of Executive with respect thereto, and (ii) the rights, if any,
of Executive to receive the Merger Consideration therefor, as defined in the
Merger Agreement.

5. Benefits.

(a) Fringe Benefits. The Bank shall afford to Executive and his family the
benefit of all fringe benefits afforded to other Holding Company or Bank
officers, such as participation in the United Bankshares, Inc. Savings and Stock
Investment Plan, life insurance, health and accident insurance benefits, under
the terms and conditions of such plans, and on a basis that is the same as the
class of employees that includes the Executive.

 

4



--------------------------------------------------------------------------------

(b) Automobile. The Bank shall provide the Executive with either use of a Bank
owned automobile or a reasonable monthly automobile allowance on terms
comparable to similarly situated Bank executives, during the Term of this
Agreement, subject to periodic review for adjustments in the discretion of the
Bank. The reimbursement of an eligible expense shall be made by Bank as soon as
practicable after such expense is incurred and substantiated by Executive and
otherwise in accordance with Section 18(d) of this Agreement.

(c) Business Club Membership. Bank shall pay for, or reimburse Executive for
payment of, membership of Executive in a business club, in the geographic area
of Bank during the Term. The reimbursement of an eligible expense shall be made
by Bank as soon as practicable after such expense is incurred and substantiated
by Executive and otherwise in accordance with Section 18(d) of this Agreement.

(d) Business Expenses. Bank shall reimburse Executive for all reasonable
expenses incurred by Executive in carrying out his duties and responsibilities,
all provided such expense is incurred by Executive during the Term or any
renewal Term, if any, of this Agreement and prior to Separation from Service.
The reimbursement of an eligible expense shall be made by Bank as soon as
practicable after such expense is incurred and substantiated by Executive and
otherwise in accordance with Section 18(d) of this Agreement.

(e) Five Weeks’ Vacation. During the Term, the Executive is entitled to up to
five (5) weeks paid vacation in any calendar year (prorated in any calendar year
including but not limited to 2016 during which the Executive is employed for
less than all of the year). The parties understand that the Executive will be a
resident of the State of Florida and agree that he will not be treated as on
vacation when he is performing services for the Bank while in Florida.

6. Termination of Employment.

(a) Death or Incapacity. The Executive’s employment under this Agreement shall
terminate automatically upon the Executive’s death or Incapacity.

 

5



--------------------------------------------------------------------------------

(b) Voluntary Resignation without “Good Reason.” The Executive may voluntarily
terminate employment without “Good Reason” (as “Good Reason” is defined under
Section 6(d) below,) under this Agreement on written notice at any time.

(c) Termination by Bank With or Without Cause. The Bank may terminate the
Executive’s employment on written notice during the Term. Termination for
“Cause” shall include termination for: (i) material breach of this Agreement by
Executive; (ii) intentional nonperformance or misperformance of such duties, or
refusal to abide by or comply with the reasonable directives of his superior
officers, or the Bank’s policies and procedures; (iii) Executive’s abuse of
alcohol or drugs (legal or illegal) that substantially impairs Executive’s
ability to perform his duties under this Agreement; (iv) Executive’s gross
negligence in the performance of his material duties under this Agreement;
(v) Executive’s willful dishonesty, fraud or willful misconduct with respect to
the business or affairs of the Bank, that materially and adversely affects the
Bank; (vi) the Executive’s conviction of a felony, fraud, or crime involving
moral turpitude; or (vii) the commission of any act in direct or indirect
competition with or materially detrimental to the best interests of Bank that is
in breach of Executive’s fiduciary duties of care, loyalty and good faith to
Bank.

Cause will not, however, include any actions or circumstances constituting Cause
under (i), (ii), (iii) or (iv) above if Executive cures such actions or
circumstances within 30 days of receipt of written notice from Bank setting
forth the actions or circumstances constituting Cause. In the event Executive’s
employment under this Agreement is terminated for Cause, Executive shall
thereafter have no right to receive compensation or other benefits under this
Agreement.

(d) Termination by Executive for Good Reason. The Executive may terminate
employment for “Good Reason,” which for purposes of this Agreement shall mean:

(i) the assignment to the Executive of continued duties materially inconsistent
with the Executive’s Position, authority, duties or responsibilities as set
forth in the Agreement; or

 

6



--------------------------------------------------------------------------------

(ii) the relocation of the Executive to any other primary place of employment
that is located more than fifty (50) miles from the Executive’s assigned place
of employment as of the Effective Time, without the Executive’s express written
consent to such relocation; or

(iii) without the Executive’s consent, a material reduction of the Executive’s
then-current annual base salary or Executive’s health, welfare and retirement
benefits hereunder; provided, however, this subsection (iii) shall be
inapplicable in the event substantially similar reductions are being made with
respect to all executive officers of the Bank; or

(iv) a material breach of this Agreement by the Bank.

As a condition to the Executive’s assertion of Good Reason as a basis for
terminating employment, the Executive must first have provided written notice to
the Bank within ninety (90) days after the initial occurrence of any of the
foregoing events, and the Bank must have failed to remedy the condition.

Notwithstanding the foregoing, the Executive’s purported termination of
employment for Good Reason shall not be effective if Cause for termination of
the Executive’s employment by the Bank then exists.

In addition, the parties acknowledge and agree that Executive’s waiver of the
right to assert “Good Reason” termination, as set forth in that certain Waiver
dated December 24, 2015 by and between Bank of Georgetown, predecessor by merger
to Bank, Holding Company and Executive (the “Waiver”), based on any difference
between this Agreement and the Former Employment Agreement shall survive the
execution of this Agreement, shall survive any termination of this Agreement and
shall remain in effect at all times.

7. Obligations Upon Termination.

(a) Voluntary Resignation by Executive without “Good Reason,” Death, Incapacity
or Termination by Bank Without Cause or by Executive for Good Reason.

 

7



--------------------------------------------------------------------------------

(i) Death or Incapacity. In the event of the separation from service and
termination of employment of Executive by death or Incapacity, Bank shall have
no further obligation hereunder other than the payment to the Executive or his
estate, as the case may be, of (1) any unpaid Base Salary for the time worked
through the date of termination payable in a lump sum as soon as
administratively feasible following termination, (2) the Retention Bonus as set
forth under Section 4(c) of this Agreement, regardless of whether such
termination takes place before, on, or after June 3, 2017, and (3) any benefits
due and owing pursuant to the terms of any plans, policies or programs, payable
when otherwise due.

(ii) Termination by Bank Without Cause or by Executive for Good Reason. In the
event of separation from service and termination of Executive due to
(a) resignation by Executive for Good Reason, or (b) termination of Executive’s
employment by Bank or Holding Company without Cause, then Bank shall continue to
be obligated to pay Executive (in addition to the Retention Bonus as set forth
in Section 4(c) regardless of whether such termination occurs before, on, or
after June 3, 2017):

(1) his Base Salary for the remainder of the Term, at the same time and in the
same installments as Executive would have received if Executive had not
Separated from Service, and

(2) also, for the remainder of the Term, an amount payable semi-monthly equal to
the full semi-monthly cost (including COBRA administrative fees, if applicable)
for continued health care (medical, dental and vision) coverage (“Continued
Health Coverage”) under the current or any successor health plan provided by
Holding Company or Bank to its employees (the “United Health Plan”) (with the
Executive eligible to elect any health plan option for the Executive and the
Executive’s spouse and dependents that is then available under the United Health
Plan,) all subject to Section 18, and all provided that Executive signs the
Release attached as Exhibit A, in a timely fashion so that such Release is
signed and not be revoked (“becomes effective”) within sixty (60) days after
termination of employment, and in the event that Executive does not sign said
Release and it does not become effective (is not revoked) within said time
period, said payments of Base Salary and such payments for Continued Health Care
shall cease on the date that is sixty (60) days after said termination and Bank
and Holding Company shall have no further obligation hereunder.

 

8



--------------------------------------------------------------------------------

(iii) Termination by Bank for Cause or by Executive by Voluntary Resignation
without Good Reason. If the Executive’s employment is terminated by Bank for
Cause, or by Executive by Voluntary Resignation without “Good Reason,” this
Agreement shall terminate without any further obligation of the Bank to the
Executive other than the payment to the Executive of (1) any unpaid Base Salary
for the time worked through the date of termination payable in a lump sum as
soon as administratively feasible following termination, (2) the Retention Bonus
as set forth under Section 4(c) of this Agreement, if such termination takes
place on or after June 3, 2017 and such Retention Bonus is thereby vested, and
(3) any benefits due and owing pursuant to the terms of any plans, policies or
programs, payable when otherwise due.

(b) Non-Competition for Separation from Service for Any Reason. Notwithstanding
the foregoing, all such payments and benefits under Section 7(a), and
Section 4(c), if any, otherwise continuing for periods after the Executive’s
separation from service (other than for ‘Cause’) shall cease to be paid, and the
Bank shall have no further obligation due with respect thereto, in the event the
Executive engages in “Competition” or makes any “Unauthorized Disclosure of
Confidential Information,” as defined below, or otherwise engages in any other
activity prohibited in this Section 7. If Executive separates from service for
any reason or no reason before June 1, 2018, the Executive agrees that the
Executive will not engage in Competition for a period equal to twelve
(12) months after the Executive’s employment with the Bank ceases. For purposes
hereof, “Competition” means the Executive’s performing duties that are the same
as or substantially similar to those duties performed by Executive for the Bank
within the twenty-four (24) months prior to the cessation of his employment, as
an officer, a director, an employee, a partner or in any other capacity, within
twenty-five (25) miles of the headquarters or any branch office of the Bank as
they exist as of the date Executive’s employment ceases, if those duties are
performed for a business that is the same as or substantially similar to the
business in which the Bank was engaged at the time Executive’s employment
ceases.

 

9



--------------------------------------------------------------------------------

(c) Non-Piracy. In exchange for the benefits promised in this Agreement and
other valuable consideration, the Executive agrees that for a period equal to
twelve (12) months after his employment ceases for any reason, he will not,
directly or indirectly, solicit, divert from the Bank or do business with any
depositors or other customers of the Bank with whom he had material contact
during the last twenty-four (24) months of his employment or about whom he
obtained any information while acting within the scope of his employment during
the last twenty-four (24) months of employment, if the purpose of such
solicitation, diversion or transaction is to provide products or services that
are the same as or substantially similar to those offered by the Bank at the
time Executive’s employment ceases. “Material contact” means that Executive
personally communicated with the Customer, either orally or in writing, for the
purpose of providing, offering to provide or assisting in providing products or
services of the Bank. “Customer” means any person or entity with whom the Bank
had a depository or other contractual relationship, pursuant to which the Bank
provided products or services within twenty-four (24) months of the cessation of
Executive’s employment.

(d) Non-Solicitation for Hire. If Executive separates from service for any
reason or no reason before June 1, 2018, in exchange for the benefits promised
in this Agreement and other valuable consideration, the Executive agrees that
for a period of twelve (12) months after his employment ceases, for any reason,
he will not, directly or indirectly, hire or solicit for hire or induce any
person to cease their employment with the Bank, if the purpose is to compete
with the Bank.

(e) Limitation. Nothing in Section 7(b) or (c) shall prohibit Executive from
working in any role or engaging in any job or activity that can reasonably be
construed to be non-competitive with the Bank.

(f) Unauthorized Disclosure. For purposes of this Section 7, “Unauthorized
Disclosure of Confidential Information” means the use or disclosure of
information in violation of Section 8 of this Agreement.

(g) Remedies. The Executive acknowledges that the covenants set forth in
Section 7 of this Agreement are just, reasonable, and necessary to protect the
legitimate business interests of the Bank. The Executive further acknowledges
that if the Executive

 

10



--------------------------------------------------------------------------------

breaches or threatens to breach any provision of Section 7, the Bank’s remedies
at law will be inadequate, and the Bank will be irreparably harmed. Accordingly,
the Bank shall be entitled to an injunction, both preliminary and permanent,
restraining the Executive from such breach or threatened breach, such injunctive
relief not to preclude the Bank from pursuing all available legal and equitable
remedies. In addition to all other available remedies, if the Executive violates
any of the provisions of Section 7, the Executive shall pay all reasonable costs
and reasonable attorney’s fees incurred by the Bank in enforcing the provisions
of that Section.

(h) Breach Does Not Excuse Performance. Executive agrees that a breach by the
Bank of any provision of this Agreement shall not excuse his obligation to
adhere to the covenants in Section 7 and shall not constitute a defense to the
enforcement thereof by the Bank.

8. Confidentiality. As an employee of the Bank, the Executive will have access
to and may participate in the origination of non-public, proprietary and
confidential information relating to the Bank and/or its subsidiaries, and the
Executive acknowledges a fiduciary duty owed to the Bank and its subsidiaries
not to disclose impermissibly any such information. Confidential information may
include, but is not limited to, trade secrets, customer lists and information,
internal corporate planning, methods of marketing and operation, and other data
or information of or concerning the Bank or its customers that is not generally
known to the public or generally in the banking industry. The Executive agrees
that for a period of five (5) years following the cessation of his employment,
he will not use or disclose to any third party any such confidential
information, either directly or indirectly, except as may be authorized in
writing specifically by the Bank; provided, however that to the extent the
information covered by this Section 8 is otherwise protected by the law, such as
“trade secrets,” as defined by the Virginia Uniform Trade Secrets Act, or
customer information protected by banking privacy laws, that information shall
not be disclosed or used for however long the legal protections applicable to
such information remain in effect.

Notwithstanding the foregoing, nothing in this Agreement is intended to prohibit
the Executive from performing any duty or obligation that shall arise as a
matter of law. Specifically, the Executive shall continue to be under a duty to
truthfully respond to any legal

 

11



--------------------------------------------------------------------------------

and valid subpoena or other legal process. This Agreement is not intended in any
way to proscribe the Executive’s right and ability to provide information to any
federal, state or local agency in response or adherence to the lawful exercise
of such agency’s authority. In the event the Executive is requested to disclose
confidential information by subpoena or other legal process or lawful exercise
of authority, the Executive shall promptly provide the Bank with notice of the
same and either receive approval from the Bank to make the disclosure or
cooperate with the Bank in the Bank’s effort, at its sole expense, to avoid
disclosure.

9. Survival of Provisions. The obligations and covenants of Sections 4(c), 7 and
8 shall survive termination, expiration or nonrenewal of this Agreement.

10. Documents. All documents, records, tapes and other media of any kind or
description relating to the business of the Bank or any of its subsidiaries (the
“Documents”), whether or not prepared by the Executive, shall be the sole and
exclusive property of the Bank. The Documents (and any copies) shall be returned
to the Bank upon the Executive’s termination of employment for any reason or at
such earlier time or times as the Board of Directors of the Bank, or its
designee, may specify.

11. Severability. If any provision of this Agreement, or part thereof, is
determined to be unenforceable for any reason whatsoever, it shall be severable
from the remainder of this Agreement and shall not invalidate or affect the
other provisions of this Agreement, which shall remain in full force and effect
and shall be enforceable according to their terms. No covenant shall be
dependent upon any other covenant or provision herein, each of which stands
independently.

12. Modification. The parties expressly agree that should a court find any
provision of this Agreement, or part thereof, to be unenforceable or
unreasonable, the court may modify the provision, or part thereof, in a manner
which renders that provision reasonable, enforceable, and in conformity with the
public policy of Virginia.

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia.

 

12



--------------------------------------------------------------------------------

14. Notices. All written notices required by this Agreement shall be deemed
given when delivered personally or sent by registered or certified mail, return
receipt requested, to the parties at their addresses set forth on the signature
page of this Agreement. Each party may, from time to time, designate a different
address to which notices should be sent.

15. Amendment. This Agreement may not be varied, altered, modified or in any way
amended except by an instrument in writing executed by the parties hereto or
their legal representatives.

16. Binding Effect. This Agreement shall be binding upon the Executive and on
the Bank, its successors and assigns effective on the date first above written
subject to the approval by the Board of Directors of the Bank. The Bank will
require any successor to all or substantially all of the business and/or assets
of the Bank to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Bank would be required to perform it if
no such succession had taken place.

17. No Construction Against Any Party. This Agreement is the product of informed
negotiations between the Executive and the Bank. If any part of this Agreement
is deemed to be unclear or ambiguous, it shall be construed as if it were
drafted jointly by all parties. The Executive and the Bank agree that neither
party was in a superior bargaining position regarding the substantive terms of
this Agreement.

18. Code Section 409A Compliance.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Internal Revenue Code of 1986, as amended, and
applicable guidance thereunder (“Code Section 409A”) or comply with an exemption
from the application of Code Section 409A and, accordingly, all provisions of
this Agreement shall be construed in a manner consistent with the requirements
for avoiding taxes or penalties under Code Section 409A.

(b) Neither the Executive nor the Bank shall take any action to accelerate or
delay the payment of any monies and/or provision of any benefits in any matter
which would not be in compliance with Code Section 409A.

 

13



--------------------------------------------------------------------------------

(c) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the form or timing of
payment of any amounts or benefits upon or following a termination of employment
unless such termination is also a “separation from service” (within the meaning
of Code Section 409A) and, for purposes of any such provision of this Agreement
under which (and to the extent) deferred compensation subject to Code
Section 409A is paid, references to a “termination” or “termination of
employment” or like references shall mean separation from service. If the
Executive is deemed on the date of separation from service with the Bank to be a
“specified employee,” within the meaning of that term under Code
Section 409A(a)(2)(B) and using the identification methodology selected by the
Bank from time to time, or if none, the default methodology, then with regard to
any payment or benefit that is required to be delayed in compliance with Code
Section 409A(a)(2)(B), such payment or benefit shall not be made or provided
prior to the earlier of (i) the expiration of the six-month period measured from
the date of the Executive’s separation from service or (ii) the date of the
Executive’s death. In the case of benefits required to be delayed under Code
Section 409A, however, the Executive may pay the cost of benefit coverage, and
thereby obtain benefits, during such six-month delay period and then be
reimbursed by the Bank thereafter when delayed payments are made pursuant to the
next sentence. On the first day of the seventh month following the date of the
Executive’s separation from service or, if earlier, on the date of the
Executive’s death, all payments delayed pursuant to this Section 18(c) (whether
they would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to the Executive in a lump
sum, and any remaining payments and benefits due under this Agreement shall be
paid or provided in accordance with the normal payment dates specified for them
herein. If any cash payment is delayed under this Section 18(c), then interest
shall be paid on the amount delayed, with such interest to be calculated at the
prime rate reported in The Wall Street Journal for the date of the Executive’s
termination to the date of payment.

(d) With regard to any provision herein that provides for reimbursement of
expenses or in-kind benefits subject to Code Section 409A, except as permitted
by Code Section 409A, (i) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit, and (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the

 

14



--------------------------------------------------------------------------------

expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year, provided that the foregoing clause (ii) shall not be
violated with regard to expenses reimbursed under any arrangement covered by
Code Section 105(b) solely because such expenses are subject to a limit related
to the period the arrangement is in effect. All reimbursements shall be
reimbursed in accordance with the Bank’s reimbursement policies but in no event
later than the calendar year following the calendar year in which the related
expense is incurred.

(e) If under this Agreement, an amount is to be paid in two or more
installments, for purposes of Code Section 409A, each installment shall be
treated as a separate payment. In the event any payment payable upon termination
of employment would be exempt from Code Section 409A under Treas. Reg. §
1.409A-1(b)(9)(iii) but for the amount of such payment, the determination of the
payments to the Executive that are exempt under such provision shall be made by
applying the exemption to payments based on chronological order beginning with
the payments paid closest in time on or after such termination of employment.

(f) When, if ever, a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within ten
(10) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Bank.

(g) Notwithstanding any of the provisions of this Agreement, the Bank shall not
be liable to the Executive if any payment or benefit which is to be provided
pursuant to this Agreement and which is considered deferred compensation subject
to Code Section 409A otherwise fails to comply with, or be exempt from, the
requirements of Code Section 409A.

19. Regulatory Limitation. (a) Notwithstanding any other provision of this
Agreement, neither the Bank nor any subsidiary shall be obligated to make, and
the Executive shall have no right to receive, any payment, benefit or amount
under this Agreement that would violate any law, regulation or regulatory order
applicable to the Bank or the subsidiary at the time such payment is due,
including without limitation, any regulation or order of the Federal Deposit
Insurance Corporation or the Board of Governors of the Federal Reserve System.
In the event any payment, benefit or amount under this Agreement may be payable
with regulatory approval, the Bank agrees to take all reasonable steps to obtain
such regulatory approval.

 

15



--------------------------------------------------------------------------------

(b) No Excess Parachute Payment. It is the intention of the parties that no
payment be made or benefit provided to Executive pursuant to this Agreement or
otherwise that would constitute an “excess parachute payment” within the meaning
of Section 280G of the Internal Revenue Code and any regulations thereunder
(“Code Section 280G”), thereby resulting in a loss of an income tax deduction by
the Bank or the imposition of an excise tax on Executive under Section 4999 of
the Internal Revenue Code. If a final determination from the Internal Revenue
Service or a court of competent jurisdiction determines that some or all of the
payments or benefits scheduled under this Agreement, as well as any other
payments or benefits received by the Executive in connection with the change in
control, would be nondeductible by the Bank under Code Section 280G, then the
Executive’s payments shall be reduced to the greatest amount that would not be
subject to the excise tax if, after taking into account applicable federal,
state, local and foreign income and employment taxes, the excise tax, and any
other applicable taxes, the Executive would retain a greater amount on an
after-tax basis following such reduction. Any reduction of benefits or payments
required to be made under this Section 19(b) shall be taken in the following
order: first from cash compensation, on a pro rata basis, and then from stock
compensation, on a pro rata basis.

20. Entire Agreement. Except as otherwise provided herein, this Agreement and
the Waiver constitute the entire agreement of the parties with respect to the
matters addressed herein and it supersedes all other prior agreements and
understandings, both written and oral, express or implied, with respect to the
subject matter of this Agreement. It is further specifically agreed and
acknowledged that, except as provided herein, the Executive shall not be
entitled to severance payments or benefits under any severance or similar plan,
program, arrangement or agreement of or the Bank for any cessation of employment
occurring during the Term of this Agreement.

21. Survivability. The provisions of Section 4(c), the Waiver by Executive
referenced in the last paragraph of Section 6, the provisions of Section 7 and
the provisions of Section 8 shall survive the termination, expiration or
non-renewal of this Agreement.

 

16



--------------------------------------------------------------------------------

22. Title. The titles and sub-headings of each Section and Sub-Section in the
Agreement are for convenience only and should not be considered part of the
Agreement to aid in interpretation or construction.

23. Payment of Legal Fees. All reasonable legal fees paid or incurred by the
Executive pursuant to any dispute or question of interpretation relating to this
Agreement shall be paid by the Bank, provided that the dispute or interpretation
has been resolved in the Executive’s favor pursuant to arbitration or other
permitted legal proceeding.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written herein.

 

UNITED BANK By:   /s/ James J. Consagra, Jr. Name:   James J. Consagra, Jr.
Title:   Chief Executive Officer

2071 Chain Bridge Road

Suite 600

Vienna, Virginia 22182

 

UNITED BANKSHARES, INC. By:   /s/ Richard M. Adams, Jr. Name:   Richard M.
Adams, Jr. Title:   President 514 Market Street Parkersburg, West Virginia 26101

 

EXECUTIVE:

/s/ Michael P. Fitzgerald

Michael P. Fitzgerald Address:  

 

 

 

 

18



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE AGREEMENT

For good and valuable consideration, the receipt of which is hereby
acknowledged, Michael P. Fitzgerald (“Executive”), hereby irrevocably and
unconditionally releases, acquits, and forever discharges United Bank (“the
Bank”) and United Bankshares, Inc. (“the Holding Company”) and each of their
current and former agents, directors, members, affiliated entities, officers,
executives, employees, attorneys, and all persons acting by, through, under or
in concert with any of them (collectively “Releasees”) from any and all charges,
complaints, claims, liabilities, grievances, obligations, promises, agreements,
controversies, damages, policies, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses of any nature whatsoever, known or
unknown, suspected or unsuspected, including, but not limited to, any rights
arising out of alleged violations or breaches of any contracts, express or
implied, or any tort, or any legal restrictions on their right to terminate
Executive’s employment, or any federal, state or other governmental statute,
regulation, law or ordinance, including without limitation (1) Title VII of the
Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991; (2) the
Americans with Disabilities Act; (3) 42 U.S.C. § 1981; (4) the federal Age
Discrimination in Employment Act (age discrimination); (5) the Older Workers
Benefit Protection Act; (6) the Equal Pay Act; (7) the Family and Medical Leave
Act; and (8) the Executive Retirement Income Security Act (“ERISA”) (“Claim” or
“Claims”), which Executive now has, owns or holds, or claims to have, own or
hold, or which Executive at any time heretofore had owned or held, or claimed to
have owned or held, against each or any of the Releasees at any time up to and
including the date of the execution of this General Release Agreement
(“Release”).

Executive hereby acknowledges and agrees that the execution of this Release and
the cessation of Executive’s employment and all actions taken in connection
therewith are in compliance with the Federal Age Discrimination in Employment
Act and the Older Workers Benefit Protection Act and that the releases set forth
above shall be applicable, without limitation, to any claims brought under these
Acts. Executive further acknowledges and agrees that:



--------------------------------------------------------------------------------

(a) This Release given by Executive is given solely in exchange for the
consideration set forth in the Employment Agreement between the Bank and
Executive to which this Release was initially attached and such consideration is
in addition to anything of value which Executive was entitled to receive prior
to entering into this Release;

(b) By entering into this Release, Executive does not waive rights or claims
that may arise after the date this Release is executed;

(c) Executive has been advised to consult an attorney prior to entering into
this Release, and this provision of this Release satisfies the requirements of
the Older Workers Benefit Protection Act that Executive be so advised in
writing;

(d) Executive has been offered [twenty-one (21)][forty-five (45)] days from
receipt of this Release within which to consider whether to sign this Release;
and

(e) For a period of seven (7) days following Executive’s execution of this
Release, Executive may revoke this Release by delivering or mailing the
revocation to the Chief Executive Officer of the Bank and this Release shall not
become effective or enforceable until such seven (7) day period has expired.

This Release shall be binding upon the heirs and personal representatives of
Executive and shall inure to the benefit of the successors and assigns of the
Bank and the Holding Company.

 

June 3, 2016

    

/s/ Michael P. Fitzgerald

Date      Michael P. Fitzgerald